Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered March 10, 2006 in a proceeding pursuant to Family Court Act article 3. The order adjudged that respondent is a juvenile delinquent and placed respondent for a period of 18 months in the custody of the New York State Office of Children and Family Services.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, EJ., Hurlbutt, Gorski and Pine, JJ.